Citation Nr: 0218568	
Decision Date: 12/20/02    Archive Date: 12/24/02

DOCKET NO.  93-24 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington


THE ISSUE

Entitlement to a total disability compensation rating 
based on individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty from August 1986 to 
August 1987.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 1993 rating decision which, in pertinent part, 
denied entitlement to a TDIU rating.  A personal hearing 
was held before an RO hearing officer in June 1992.  In 
October 1995, the Board remanded the case to the RO for 
further evidentiary development.  The case was returned to 
the Board, and in May 1997, the Board again remanded the 
case to the RO for further evidentiary development.  The 
case was subsequently returned to the Board.


REMAND

In his June 1992 application for increased compensation 
based on unemployability (VA Form 21-8940), the veteran 
asserted that his service-connected chronic bowel 
obstruction prevents him from securing or following any 
substantially gainful occupation.  This is the most recent 
VA Form 21-8940 in the claims file, and the Board finds 
that the RO should send another such form to the veteran 
at his current address, and ask him to complete and return 
it.  This action was previously requested in the Board's 
October 1995 and May 1997 remands.  The file shows that 
the RO has made previous attempts to obtain a completed VA 
Form 21-8940 from the veteran.  The RO sent a blank VA 
Form 21-8940 to the veteran in June 1996, but the form was 
sent to an incorrect address.  In July 1997, the RO in 
Washington, DC sent the veteran a letter and requested 
that he complete a VA Form 21-8940.  The veteran then 
moved to the state of Washington, and his file was 
transferred to the Seattle RO.  In its April 1998 letter 
to the veteran, the Seattle RO again asked the veteran to 
complete a VA Form 21-8940.  The veteran has not responded 
to these requests, and he is advised that although VA has 
a duty to assist a claimant in developing a claim, that 
duty is not a one-way street.  38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002); Wood v. Derwinski, 
1 Vet. App. 190 (1991).

Moreover, in its October 1995 and May 1997 remands, the 
Board asked the RO to provide the veteran with a VA social 
and industrial survey.  This has not yet been done, and 
must be done prior to Board review.  As the action taken 
by the RO does not fully comply with the last remand 
instructions, another remand is required.  Stegall v. 
West, 11 Vet. App. 268 (1998).

The veteran is advised that governing regulations provide 
that when entitlement or continued entitlement to a 
benefit cannot be established or confirmed without a 
current VA examination or reexamination and a claimant, 
without good cause, fails to report for such examination, 
or reexamination, action shall be taken in accordance with 
paragraph (b).  38 C.F.R. § 3.655(a) (2002).  This 
regulation provides that when a claimant fails to report 
for an examination scheduled in conjunction with a claim 
for increase, the claim shall be denied.  38 C.F.R. § 
3.655(b) (2002). 

In light of the foregoing, the case is remanded to the RO 
for the following action:

1.  The veteran should be asked to 
complete an up-to-date application for 
increased compensation based on 
unemployability (VA Form 21-8940).  A 
blank form should be provided to the 
veteran for this purpose.

2.  The RO should contact the Social 
Security Administration (SSA) and 
inquire, if possible, whether Federal 
Insurance Contributions Act (FICA) 
contributions have been withheld by 
employers on the veteran's behalf, and 
if so, for which years; or whether he 
is receiving SSA disability benefits.  

2.  The veteran should be provided a VA 
social and industrial survey.  The 
survey should set forth the veteran's 
entire work history in a chronological, 
comprehensive manner.

3.  After the above actions have been 
completed, the RO should then review 
the claim for a TDIU rating.  If the 
claim remains denied, the veteran and 
his representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).




